t c memo united_states tax_court don laverne clarke petitioner v commissioner of internal revenue respondent docket no filed date don laverne clarke pro_se anthony hoefer for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 ' unless otherwise indicated all section references are to continued respondent determined a deficiency in petitioner's federal_income_tax for the year in the amount of dollar_figure after concessions by petitioner the issue for decision is whether petitioner is entitled to an ira deduction in excess of the amount determined by respondent we hold that he is not findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in omaha nebraska at the time that his petition was filed with the court for the year in issue petitioner and his wife filed a joint federal_income_tax return reporting wage income which was earned by petitioner's wife in the amount of dollar_figure interest_income in the amount of dollar_figure dividend income in the amount of dollar_figure capital_gain in the amount of dollar_figure taxable ira_distributions in the amount of dollar_figure and taxable pensions and annuities in the amount of dollar_figure on a schedule c petitioner reported gross_income in the form of commissions in the amount of dollar_figure and continued the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner conceded the following adjustments interest_income in the amount of dollar_figure dividend income in the amount of dollar_figure and capital_gain in the amount of dollar_figure petitioner remitted dollar_figure to respondent toward the deficiency arising out of the aforementioned adjustments claimed a net_loss in the amount of dollar_figure petitioner and his wife each claimed an ira deduction in the amount of dollar_figure in the notice_of_deficiency respondent allowed the ira deduction claimed by petitioner's wife but determined that petitioner's ira deduction for was allowable only to the extent of dollar_figure opinion in general a taxpayer is entitled to deduct the amount contributed to an ira see sec_219 sec_1_219-1 income_tax regs the amount allowable as a deduction to the taxpayer in any taxable_year may not however exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income for such taxable_year see sec_219 the term compensation is defined in sec_219 as pertinent here sec_219 provides that the term compensation' includes earned_income as defined in sec_401 c sec_401 provides in pertinent part that the term ‘earned income’ means the net_earnings from self- employment as defined in sec_1402 finally section petitioner questioned whether sec_1_219-1 income_tax regs was in effect in the year in issue sec_1_219-1 income_tax regs was promulgated by t d 1980_2_cb_83 effective for taxable years beginning after date sec_1_219-1 income_tax regs was therefore in effect in a provides that the term net earning from self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less any allowable deductions sec_1_219-1 income_tax regs defines compensation as wages salaries professional fees or other_amounts derived from personal services actually rendered but does not include amounts such as interest and dividends derived from or received as earnings or profits from property see 77_tc_97 petitioner contends that he received dollar_figure of compensation during consisting of an ira distribution in the amount of dollar_figure dividend income in the amount of dollar_figure and capital_gain in the amount of dollar_figure in this regard he contends that congress did not intend to exclude dividend income capital_gain and ira_distributions from the definition of compensation_for purposes of sec_219 petitioner asserts that by using the term includes in the definition of compensation under sec_219 congress did not mean to exclude other unlisted sources of income such as dividends or capital_gain he makes a similar contention with respect to the use of the term means in sec_401 petitioner's contentions were considered in miller v commissioner supra in that case the taxpayer claimed entitlement to an ira deduction on the ground that income from his investment activity constituted compensation within the meaning of sec_219 this court held that capital_gain dividends and interest_income did not constitute compensation within the meaning of sec_219 on the issue of statutory interpretation of the term compensation we stated finally petitioner contends that when congress used the word includes in sec_219 and c c it intended a broad interpretation of the statutes rather than a restrictive one apparently he is contending either that earned_income is but one example of the many types of compensation covered by sec_219 or that the profits from his investments constitute compensation within the meaning of sec_219 exclusive of sec_219 however sec_219 was designed to include in the term compensation income earned by the self-employed_individual which except for that provision would be excluded from the definition of compensation under sec_219 see h rept 1974_3_cb_244 thus if the requirements of sec_219 which are in actuality the requirements of sec_401 are not satisfied self-employment_income will not be included in the term compensation similarly sec_401 c was designed to include in the term earned_income earnings generated by property created by the taxpayer eg the author or the inventor which otherwise depending upon the technical form of the transaction through which the income is earned might have been excluded from that term see s rept 89th cong 2d sess 1966_2_cb_1059 fn refs omitted miller v commissioner supra pincite petitioner contends that miller v commissioner supra is not applicable because the year in issue in that case was different from the year in issue in his case however the statutory definition of compensation has not changed in any pertinent manner since because miller v commissioner supra interprets substantially identical statutory language it lends precedential support to preclude entitlement to an ira deduction based on investment_income petitioner's compensation_for the year in issue therefore does not include his capital_gain and dividend income similarly the ira distribution received by petitioner is not includable in his compensation ira_distributions are not compensation as they do not constitute wages salaries professional fees or other_amounts derived from personal services actually rendered cf miller v commissioner supra sec_1_219-1 income_tax regs rather they include amounts derived from earnings from property cf sec_1 l c income_tax regs in essence ira_distributions are nothing more than the distribution of principal plus dividends capital_gain or other investment_income earned on a tax deferred basis see sec_408 sec_72 further by statute the term compensation does not include any amount received as a pension or annuity or as deferred_compensation see sec_219 an ira provides opportunity for private pension coverage in the form of a_trust created for the exclusive benefit of an individual or his beneficiaries see sec_408 to ensure that ira proceeds are used for retirement purposes a percent penalty is generally imposed on ira_distributions made before the taxpayer reaches age see sec_72 in that regard an ira distribution fits within the category of a pension or annuity or deferred_compensation petitioner's compensation_for the year in issue therefore does not include the ira distribution in light of the foregoing petitioner is not entitled to an ira deduction in an amount exceeding dollar_figure we now turn to some of petitioner's various other concerns petitioner has asked us to consider whether respondent properly determined the amount of interest imposed under sec_6601 we are unable to address this issue this court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent expressly authorized by statute see 88_tc_1175 85_tc_527 this court's jurisdiction based on the record it is not clear whether the ira distribution petitioner received was an annuity to constitute an annuity payments must be received in the form of periodic installments at regular intervals see sec_1_72-2 income_tax regs regardless even if the ira distribution did not constitute an annuity it would be considered a pension or deferred_compensation benefit we observe that respondent determined that petitioner was entitled to an ira deduction to the extent of his schedule c gross_income as opposed to his schedule c net_earnings see sec_219 sec_401 a we therefore simply sustain respondent's determination as respondent did not assert an increased deficiency in this regard see sec_6214 to redetermine a deficiency in tax generally does not extend to statutory interest imposed under sec_6601 see 13_f3d_54 2d cir affg an order of this court liv corp v commissioner 64_tc_589 see also asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir indeed sec_6601 provides that interest prescribed by sec_6601 is treated as a tax except for purposes of subchapter_b of chapter relating to deficiency procedures because the effect of the parenthetical language of sec_6601 is to exclude interest from the definition of a tax for purposes of sec_6211 it follows that such interest is not a deficiency see 95_tc_209 we are therefore precluded in the context of a deficiency action from deciding whether respondent properly determined the amount of interest imposed under sec_6601 but see sec_7481 and rule regarding supplemental proceedings to redetermine interest on deficiencies on taxes cf sec_6404 and rules regarding actions for review of failure to abate interest petitioner also contends that respondent erred in failing to reduce the deficiency by the dollar_figure remitted by petitioner we disagree the term deficiency is a technical term which is defined by the internal_revenue_code see sec_6211 as relevant herein a deficiency is the amount of income_tax imposed by the internal_revenue_code that exceeds the amount shown as the tax by the taxpayer on his return if a return was filed thus payments made by a taxpayer such as the dollar_figure payment do not serve to reduce the deficiency within the meaning of sec_6211 cf sec_6211 parenthetically we take note of the fact that respondent has acknowledged petitioner's dollar_figure payment and that such amount will serve to reduce pro tanto the amount of petitioner's ultimate out-of-pocket liability finally petitioner has raised other arguments that we have considered in reaching our decision to the extent that we have not discussed these arguments we find them to be without merit to reflect our disposition of the disputed issue as well as petitioner's concessions decision will be entered for respondent
